38 U.S. 279 (1839)
13 Pet. 279
EX PARTE JESSE HOYT, COLLECTOR OF THE PORT OF NEW YORK.
Supreme Court of United States.

*289 Mr. Justice STORY delivered the opinion of the Court. 
This is the case of a motion made by the collector of New York for a mandamus to be directed to the district judge of the southern district of New York, under the following circumstances. The collector, on the 26th of December last, made a motion in a certain cause of seizure then depending before the said judge, that the clause of the common monition, issued in that cause, by which (according to the common practice in such cases,) the marshal is directed to detain the goods attached by virtue of the said monition in his custody, until the further order of the Court, be quashed and stricken out; on the ground that the said clause is repugnant to the sixty-ninth section of the act of 1799, ch. 128, entitled, "An act to regulate the collection of duties on imports and tonnage;" or that the said monition be so reformed and amended, that the said goods remain in the custody of the said collector, or such person as he shall appoint for *290 that purpose, until the proceedings commenced for the forfeiture of the said goods shall be determined, and it be judicially ascertained, whether the same have been forfeited or not, as required by the said sixty-ninth section of the act. The district judge after a full hearing pronounced an elaborate opinion, reviewing the whole series of laws on the subject, and refused to grant the motion. The present motion is for a mandamus to compel him to vacate the order denying the original motion of the collector.
We are of opinion that this is, in no just sense, a case for a writ of mandamus. This Court has authority given to it by the thirteenth section of the judiciary act of 1789, ch. 20 to issue writs of mandamus in cases warranted by the principles and usages of law to any Courts appointed under the authority of the United States. The present application is not warranted by any such principles and usages of law. It is neither more nor less than an application for an order to reverse the solemn judgment of the district judge, in a matter clearly within the jurisdiction of the Court, and to substitute another judgment in its stead. Now a writ of mandamus is not a proper process to correct an erroneous judgment or decree rendered in an inferior Court. That is properly matter which is examinable upon a writ of error or an appeal, (as the case may require,) to the proper appellate tribunal. Neither can this Court issue the writ upon the ground that it is necessary for the exercise of its own appellate jurisdiction; for the proper appellate jurisdiction, if any in this case, is direct and immediate to the Circuit Court for the southern district of New York. It has been repeatedly declared by this Court that it will not, by mandamus, direct a judge what judgment to enter in a suit; but only will require him to proceed to render judgment. The case of the Life and Fire Insurance of New York vs. Adams in 8 Peters' Rep. 291; and 9 Peters' Rep. 573, is directly in point.
But, as there appears to have been some diversity of construction in the different districts of the United States, of the laws on this subject, and as it is a matter of general concern throughout all the commercial districts, and applicable to the daily practice of the Courts, and the point has been fully argued, we think it right to say, that we are of opinion that the construction of the laws of the United States, maintained by the district judge in his opinion, is the correct one, to wit, that by the sixty-ninth section of the collection act of 1799, ch. 128, the goods, wares, and merchandise seized under that act are to be put into and remain in the custody of the collector, or such other persons as he shall appoint for that purpose, no longer than until the proper proceedings are had under the eighty-ninth section of the same act to ascertain whether they are forfeited or not; and that as soon as the marshal seizes the same goods under the proper process of the Court, the marshal is entitled to the sole and exclusive custody thereof, subject to the future orders of the Court.
The motion for the mandamus is denied.
*291 Mr. Justice BALDWIN
Concurred with the Court, in the opinion that this is not a case for a mandamus. The result of this is that the case is coram non judice. Any opinion which may be given on other points in the case cannot be binding in any case. He was not willing to decide a question, when it was not properly before the Court.